                                                                                                                                                         about:blank




         AO 467 (Rev. 0li09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail


                                                 UNITED STATES DISTRICT COURT
                                                                                    for the
                                                                   Southern District of New York

                            United States of America                                    )
                                            V.                                          )       Case No.
                          ANIER SCULL-CEBALLOS                                          )
                                                                                        )       Charging District:      Southern District of Florida
                                       Defendant                                        )       Charging District's Case No. 19-20828 CR



                               ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                                 WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

                 After a hearing in this comt. the defendant is released from custody and ordered to appear in the district comt
         where the charges are pending to answer those charges. If the time to appear in that comt has not yet been set. the
         defendant must appear when notified to do so. Othe1wise. the time and place to appear in that comt are:

         Place:                                                                                 Comtroom No.:

                                                                                                Date and Time:

                 The clerk is ordered to transfer any bail deposited in the registry of this comt to the clerk of the comt where the
         charges are pending.


         Date:             01/16/2020
                                                                                                                    Judge 's signature


                                                                                                    Magistrate Judge Katharine H. Parker
                                                                                                                 Printed name and title




I of I                                                                                                                                             1/16/2020, 2:23 PM
